Citation Nr: 9924762	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  96-42 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of a loan guaranty 
indebtedness in the amount of $25,000, to include the 
question of whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from October 1956 to 
September 1975. 

This matter arises from an August 1996 decision by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (COWC) at the Pittsburgh, Pennsylvania, Regional 
Office (RO), which held that collection of the indebtedness 
at issue would not violate the principles of equity and good 
conscience.  As part of his substantive appeal, the veteran 
questioned whether the indebtedness had been properly 
created.  The Board remanded the case to the RO in December 
1998 for consideration of the latter question, along with the 
question of the accuracy of the amount of the overpayment.  
The case since has been returned to the Board for further 
appellate consideration.  


REMAND

As noted in the previous remand, the appellant has challenged 
the validity and the amount of the loan guaranty indebtedness 
at issue.  The RO issued the veteran a supplemental statement 
of the case on these matters in March 1999.  However, this 
merely alluded to the laws and regulations pertinent to the 
veteran's claim without citing their texts.  In addition, it 
alluded to a legal opinion from the Office of the Regional 
Counsel that is not a part of the appellate record.  The 
Board notes that, historically, veterans and their 
beneficiaries have been furnished statements of the case and 
supplemental statements of the case that contained the text 
of the pertinent laws and regulations.  Given the 
nonadversarial nature of VA proceedings, as well as the 
relative lack of formal legal training possessed by the vast 
majority of veterans and other VA beneficiaries, such an 
approach is both practical and consistent with general VA 
policies.  As such, the Board believes that the veteran 
should be accorded no less in this case.  


In view of the foregoing, this case is again REMANDED to the 
RO for action as follows:

The veteran should be furnished a 
supplemental statement of the case.  This 
should include the text of all pertinent 
laws and regulations that played a role 
in the RO's decision making process.  In 
addition, the veteran should be furnished 
a copy of the legal opinion of the Office 
of the Regional Counsel that served as 
the basis for the RO's determination 
regarding both the validity and the 
accuracy of the indebtedness at issue.  
They should then be given the appropriate 
time period in which to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration.  
The veteran need take no action unless otherwise notified by 
the RO.  The purpose of this REMAND is both to obtain 
clarifying information and to accord the appellant due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996). 

